Exhibit 10.33

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (the “Agreement”) is made as of October 14, 2016
(the “Effective Date”) by and among Desert Hawk Gold Corp., a Nevada corporation
(the “Company”), and the purchasers executing a purchaser signature page
attached hereto (each, individually, a “Purchaser” and collectively, the
“Purchasers”). Any capitalized term not otherwise defined herein shall have the
meaning set forth for such term in the Notes (defined below).

 

RECITALS

 

WHEREAS, the Purchasers desire to purchase and the Company desire to sell the
Notes on the terms and conditions described herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and each
Purchaser, intending to be legally bound, hereby severally and not jointly agree
as follows:

 

1. AMOUNT AND TERMS OF THE NOTES. Subject to the terms of this Agreement, at the
Closing (as defined below) the Company agrees to issue and sell to each of the
Purchasers, and each Purchaser agrees, severally and not jointly, to purchase
from the Company, a secured convertible promissory note in the form attached to
this Agreement as Exhibit A (each a “Note” and collectively, the “Notes”) in the
principal amount set forth on such Purchaser’s signature page hereto (each, a
“Loan Amount”). The aggregate principal amount of all Notes shall not exceed Two
Hundred and Fifty Thousand Dollar ($250,000).

 

2. COLLATERAL. Pursuant to the Security Agreement in the form attached hereto as
Exhibit B (the “Security Agreement”), the Company shall grant to the Purchasers,
on a pari passu basis, a senior security interest in all Collateral (as defined
in the Security Agreement) to secure all of the Company’s obligations under the
Notes.

 

3. USE OF PROCEEDS. The Company shall use the net proceeds from the sale of the
Notes solely to cure continuing default as referred to in the Notice of Default
dated September 19, 2016 received from counsel appointed by Clifton Mining
Company and The Woodmam Mining Company.

 

4. THE CLOSING

 

4.1 Closing Date. The closing of the sale and purchase of the Notes (the
''Closing'') shall be held on the Effective Date or upon such later date when
all of the deliveries required by Section 4.3 below have been made by the
applicable parties hereto.

 

4.2 Delivery. At the Closing, (i) each Purchaser will deliver to the Company a
wire transfer of funds in the amount of such Purchaser's Loan Amount according
to the wire instructions attached hereto as Exhibit C, along with such
Purchaser's execution of the Security Agreement; and (ii) the Company will issue
and deliver to each Purchaser (a) a Note executed by the Company in favor of
such Purchaser payable in the amount of such Purchaser's Loan Amount, and (b)
the Company's execution of the Security Agreement.

 



1

 

 

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to each Purchaser in a Closing, as of the date of such Closing, as
follows:

 

5.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada. The Company has the requisite corporate power to own and
operate its properties and assets and to carry on its business as now conducted
and as proposed to be conducted. The Company is duly qualified and is authorized
to do business and is in good standing as a foreign corporation in all
jurisdictions in which the nature of its activities and of its properties (both
owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business.

 

5.2 Corporate Company Power. The Company has all requisite corporate power to
execute and deliver this Agreement, the Notes, the Security Agreement and any
other related documentation (collectively, the ''Loan Documents'') and to carry
out and perform its obligations under the Loan Documents.

 

5.3 Authorization. All corporate action on the part of the Company necessary for
the authorization, execution, delivery and performance of the Loan Documents by
the Company and the performance of the Company's obligations thereunder has been
properly taken. The Loan Documents, when executed and delivered by the Company,
will constitute valid and binding obligations of the Company enforceable in
accordance with their terms, subject to laws of general application relating to
bankruptcy, insolvency, the relief of debtors and, with respect to rights to
indemnity, subject to federal and state securities laws.

 

5.4 Consents and Approvals. The holder of the Company's senior secured debt, the
Company is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other third party
in connection with the execution, delivery and performance by the Company of the
Loan Documents, other than the consent and waiver of DMRJ Group I, LLC, the
filing of Form D with the Securities and Exchange Commission (the
''Commission'') and such filings as are required to be made under applicable
state securities laws.

 

5.5 Offering. Assuming the accuracy of the representations and warranties of the
Purchasers contained in Section 6 hereof, the offer, issue, and sale of the
Securities are and will be exempt from the registration and prospectus delivery
requirements of the Securities Act of 1933, as amended (the ''Securities Act"),
and have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit, or qualification requirements of
all applicable state securities laws.

 

6. REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

6.1 Acceptance by the Company. The Purchaser acknowledges that such Purchaser's
Loan Amount may be accepted or rejected, in whole or in part, by the Company in
its sole discretion. The Company shall have no obligation to sell a Note to the
Purchaser unless and until this Agreement is executed and delivered by the
Purchaser and accepted by the Company and the Company has received the Loan
Amount.

 



2

 

 

6.2 Purchase for Own Account. Each Purchaser represents that it is acquiring the
Notes solely for such Purchaser's own account and beneficial interest for
investment and not for sale or with a view to distribution of the Notes or any
part thereof, has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention. Purchaser understands and acknowledges that none of the Notes
are registered under the Securities Act or any state securities laws. The
Purchaser understands that the offering and sale of the Notes is intended to be
exempt from registration under the Securities Act, by virtue of Rule 506 of
Regulation D as promulgated by the Commission thereunder, based, in part, upon
the representations, warranties and agreements of the Purchaser contained in
this Agreement and neither the Commission nor any state securities commission or
other regulatory authority has approved the Notes or passed upon or endorsed the
merits of the offering of the Notes;

 

6.3 Information and Sophistication. Each Purchaser hereby: (i) acknowledges that
such Purchaser has received and carefully reviewed all the information such
Purchaser has requested from the Company and considers necessary or appropriate
for deciding whether to acquire the Notes, including the Commission Filings,
(ii) represents that such Purchaser's representatives and advisors have had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Notes and to obtain any additional
information necessary to verify the accuracy of the information given such
Purchaser, (iii) represents that such Purchaser is not relying upon, and has not
relied upon, any statement, representation or warranty made by any person,
including, except for representations contained in this Agreement and statements
expressly authorized by the Company to be made to such Purchaser under an
obligation of confidentiality on the part of such Purchaser, and (iv) further
represents that such Purchaser has such knowledge and experience in financial
and business matters that such Purchaser is capable of evaluating the merits and
risk of this investment.

 

6.4 Ability to Bear Economic Risk. Each Purchaser acknowledges that an
investment in the Notes involves a high degree of risk, and represents that such
Purchaser is able, without materially impairing such Purchaser's financial
condition, to hold the Notes for an indefinite period of time and to suffer a
complete loss of such Purchaser's investment.

 

6.5 Accredited Investor Status. Each Purchaser represents and warrants that such
Purchaser is an ''accredited investor'' as such term is defined in Rule 501
under the Securities Act as of the Effective Date.

 

6.6 General Solicitation. Each Purchaser represents that such Purchaser is not
purchasing any Notes as a result of any advertisement, article, notice or other
communication regarding the Notes published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

6.7 Termination of Commission Registration; Unavailability of Rule 144. Each
Purchaser acknowledges and understands that as a former ''shell company'' as
such term is defined in Rule l2b-2 under the Securities Act, the Company is
subject to the provisions of Rule 144(i)(2) under the Securities Act, which
provides that Rule 144 is only available for the resale of securities of an
issuer that is or has previously been a shell company if (1) the issuer is
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act; (2) has filed all reports and other materials required to be filed by
section 13 or 15( d) of the Exchange Act, as applicable, during the preceding 12
months ( or for such shorter period that the issuer was required to file such
reports and materials); (3) and one year has elapsed since the Company has filed
current ''Form 10 information'' with the Commission reflecting its status as an
entity that is no longer a shell company. The Company has not filed all reports
and other materials required to be filed by Section 14 or 15( d) of the Exchange
Act during the preceding 12 months and, as a result, the Purchasers may not rely
on Rule 144 for resales of the Company's securities including, the Notes or the
Company's equity securities issuable upon conversion of the Notes. The Purchaser
acknowledges and understands that Rule 144 will not be available to the
Purchaser until such time as the Company all reports required to be filed with
the Commission for the preceding 12 months. The Company does not currently
intend to file any such reports with the Commission and there are no assurances
that the Company will do so in the future.

 



3

 

 

7. MISCELLANEOUS

 

7.1 Binding Agreement. The terms and conditions of this Agreement will inure to
the benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

 

7.2 Governing Law. IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEVADA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THE COMPANY AND EACH PURCHASER
HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN THE STATE
OF NEVADA SHALL HAVE JURISDICTION TO HEAR DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN OR AMONG THE PURCHASERS, ON THE ONE HAND, AND COMPANY, ON THE OTHER
HAND, PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO
THIS AGREEMENT.

 

7.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

7.4 Titles and Subtitles. The titles and subtitles used in the is Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

7.5 Further Actions. The Company will execute and deliver such other agreements,
conveyances, and other documents, and take such other action, as may be
reasonably requested by the Purchasers in order to give effect to the
transactions contemplated by this Agreement and the other Loan Documents.

 

7.6 Notices. All notices required or permitted hereunder will be in writing and
will be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by electronic mail or facsimile with confirmation of
receipt or transmission if sent during normal business hours of the recipient,
if not, then on the next business day, (c) five (5) days after having been sent
by registered or certified mail, return receipt requested, postage prepaid, or
(d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications will be sent to the Company at 1290 Holcomb Ave. Reno, Nevada
89502, Attn: Rick Havenstrite and to Purchaser at the address(es) set forth on
each Purchaser's signature page or at such other address(es) as the Company or
Purchaser may designate by ten (10) days advance written notice to the other
parties to this Agreement.

 

7.7 Modification; Waiver. No modification or waiver of any provision of this
Agreement or consent to departure therefrom will be effective unless in writing
and approved by each Holder.

 



4

 

 

7.8 Expenses. The Company and each Purchaser will each bear its respective
expenses and legal fees incurred with respect to the Loan Documents and the
transactions contemplated thereby. If any action, suit or other proceeding is
instituted concerning or arising out of this Agreement or any transaction
contemplated under the Loan Documents, the prevailing party shall recover all of
such party's costs and attorneys' fees incurred in each such action, suit, or
other proceeding, including any and all appeals or petitions from such action,
suit or other proceeding.

 

7.9 Delays or Omissions. The parties agree that no delay or omission to exercise
any right, power or remedy accruing to each Purchaser, upon any breach or
default of the Company under this Agreement will impair any such right, power or
remedy, or will it be construed to be a waiver of any such breach or default, or
any acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor will any waiver of any single breach or default be deemed a
waiver of any otl1er breach or default theretofore or thereafter occurring. It
is further agreed that any waiver, permit, consent or approval of any kind or
character by any Purchaser of any breach or default under this Agreement, or any
waiver by any Purchaser of any provisions or conditions of this Agreement must
be in writing and will be effective only to the extent specifically set forth in
writing and that all remedies, either under this Agreement, or by law or
otherwise afforded to the Purchasers, will be cumulative and not alternative.

 

7.10 Severability. If any provision of this Agreement becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. Tl1e balance
of this Agreement shall be enforceable in accordance with its terms.

 

7.11 Entire Agreement. This Agreement, the exhibits to this Agreement and the
other Loan Documents constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and no party will be
liable or bound to any other party in any manner by any representations,
warranties, covenants and agreements except as specifically set forth in this
Agreement.

 

7.12 Reliance on Counsel and Advisors. Each Purchaser acknowledges that counsel
to a particular Purchaser represents only that Purchaser and shall not be deemed
to be counsel to any other Purchaser in this transaction. Each Purchaser
acknowledges that such Purchaser has had the opportunity to review this
Agreement, including all attachments hereto, and the transactions contemplated
by this Agreement with such Purchaser's own legal counsel, tax advisors and
other advisors. Each Purchaser is relying solely on such Purchaser's own counsel
and advisors and not on any statements or representations of any other
Purchaser, such other Purchaser's counsel or advisors, or the Company's counsel
for legal or other advice with respect to this investment or the transactions
contemplated by this Agreement.

 

7.13. No Commitment for Additional Investment. The Company acknowledges and
agrees that no Purchaser has made any representation, undertaking, commitment or
agreement to provide or assist the Company in obtaining any financing,
investment or other assistance, other than the purchase of the Notes as set
forth herein and subject to the conditions set forth in herein. In addition, the
Company acknowledges and agrees that, except as set fortl1 in this Agreement,
(a) no statements, whether written or oral, made by any Purchaser or its
representatives on or after the date of this Agreement shall create an
obligation, commitment or agreement to provide or assist the Company in
obtaining any financing or investment, (b) the Company shall not rely on any
such statement by any Purchaser or such Purchaser's representatives and (c) an
obligation, commitment or agreement to provide or assist the Company in
obtaining any financing or investment may only be created by a written
agreement, signed by such Purchaser and the Company, setting forth the terms and
conditions of such financing or investment and stating that the parties intend
for such writing to be a binding obligation or agreement.

 



5

 

 

Each Purchaser shall have the right, in such Purchaser's sole and absolute
discretion, to refuse or decline to participate in any other financing of or
investment in the Company, and shall have no obligation to assist or cooperate
with the Company in obtaining any financing, investment or other assistance.

 

7.14. Signatures. It is hereby agreed that tl1e execution by the Purchaser of
this Agreement, in the place set forth herein, will constitute the agreement by
such Purchaser to be bound by the terms of the Note.

 

[SIGNATURE PAGE FOLLOWS.]

 



6

 

 

IN WITNESS WHEREOF, the parties have executed this NOTE PURCHASE AGREEMENT as of
the date first written above.

 

  COMPANY:         DESERT HAWK GOLD CORP.         By: /s/ Howard Crosby    
Howard Crosby, Chief Executive Officer

 



7

 

  

NOTE PURCHASE AGREEMENT PURCHASER SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties have executed this NOTE PURCHASE AGREEMENT as of
the date first written above.

 

  PURCHASER:       IBEARHOUSE LLC         By: /s/ Kelley Price     Kelley Price,
Manager

 

Dated as of: October 14, 2016

 

Loan Amount: $125.000

 

Address for Notice:

 

7806 NE 10th St

 

Medina, WA 98039

 

  PURCHASER:         WEST C STREET LLC         By: /s/ Richard Meadows    
Richard Meadows, Manager

 

Dated as of: October 14, 2016

 

Loan Amount: $125.000

 

Address for Notice

 

21838 NE 102nd ET

 

Redmond, WA 98053

 



8

 

 

EXHIBIT A

 

FORM OF PROMISSORY NOTE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



9

 

 

EXHIBIT B

 

FORM OF SECURITY AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



10

 

 

EXHIBIT C

 

WIRE INSTRUCTIONS

 

[NAME OF BANK]

 

[BANK ADDRESS]

 

PHONE NUMBER: ______________

 

ABA NUMBER: ______________

 

ACCT. NUMBER: _____________

 

BENEFICIARY: _______________

 

 

11



 

 